‘..
                                                                                                55



                      OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                                       AUSTIN
 GROVER SKUERS
 A’~TCJRNI~GENERAL




Honorabl         c     chuae            I sbbel   1
Seeretwy              of        State
Aumtln,          Texas


Rear       Mr.       IE48ell:                           Opinion No. o-6612
                                                        Ret The fop
                                                        relralotloapro
.,                                                      rent to the Co




                lE.J.R. 13 h
           an eleotlon Au
                                                                          mail on the
                                                                         otlon address-



                                                                 Ion 1 of ArtioXe IT of
                                                                  all 8mendmentamust
                                                                ore the eleotlon and In
                                                          t 68te for darting   pnblioo-
                                                           Betoral newspapershave notl-
                                                          Id reaolutlonin13reached them
                                                  li!xtlon before the 23 and roald like
                                                  should start publlaatlonon dune let.
                     or of tha abore situationI will be pleased
           to havenyou anmer the follorlng inorder that I may
           be governed lmthe m8tterr
                            .(l) 3honld thle offloe authorize the pub-
                       llo8tlon of 2.Z.B. 13 beglnnlng in the Issue of
                       Jnne let In riem Of the fact the f’iretissue ~111
                       not be three months before the eleotion?
~Honor8bleClan&e Isbell - page 2
              .



               s(2) Would me be authorloed to pay for
          woh publlaatioabeginning later than three
          months before the eleotion?*

           Yom 8re reqmhfully adtise~dthat it Is the opinion
 of thim Depwtpsnt both oiyour questions should be answered in
.+ie...aegtfre
             .
:..       Beation 1 of Art1010 XVII of the'Cinstltutlou,insofar
in the same Is pertinent.,Is as follormr
          ** 0.0, rhleh proposed umendueuts &ml1 be
     duly pnbllshsd onoe a week for four weeks. son+
     nnolng at least three msuths before au eleotiou,
     the tlme,of whloh shall be epeoifiedby the LegIs-
     la&are, In one weekly newtspaperof eoob county,
     in which suoh a newspaper nmy be published,**s.*

          The reqairementof the Constitutionwith respeat to
the time of suoh publlaation,Is mandatory.
          This Departmsnt in 8 thoroughly-uonsiiderodopinion of
d8te July 9, 1923, addressed to Honorrble~C.W. Payue, 8otlug
Beoretrryof Stator written by Hr. L. Cm Sutton,Ass1stantA.t
torney Qeneral, and approved by the late Judge W. A. Keeling,
the then Attorney General, mid:                                    ..



          "You are respeotfullyadvised that It is the
     opinion of this Deprrtasnt that the beglnning of
     paElio8tlon of a propo6M  eonstitationalamend-
     ment at least three months prior to the @ate of
     the eleotioa is absolutelyemsentlal to the valid-
     ity of the adoption of the amendmentby reason of
     oonstitatlonalmmdate. l 0 la’

          &uy supportingauthoritieswere oited in the opinion,
and we need not to elaborate the point here+
          since the eleotioa is to be held on August 25, 1945,
and slnae the three months of the Constitutionmust be WsplOtO
'before' the eleotlon, It follows that Hay 24, 1945, was the
la&, &ay upon which the publioatlonaould hare begnn. No pnb-
liaatlon begnn later than that would meet the mandatory require-
                                                              57

Eonarable Claude Isbell - p8ge 3



rent of the ~onstltutlon,and thereforewould be leg8117 ln-
effectual+ In other words, snoh a belated publloatlonlm not
one mthoriaed or permitted 8y law, and thereforeIt would
mrve uo lmful purpose, and of oourse would not authorise
payment ox&of the treasury to the pnbllshe*-
          We cuprem no opiulon,by lmpll~tl~n or btherwlw,
8; to.the leg81 00n~uenae~.of a f8llurb of due publlaatlon
(in psrt only of the oountlea)of this proposed mnexMImx&
aou.fSnlug6ur auwer striatly to the quemtiona pat by’ you.

                                    Very truly yours
                               ATTORNEX   QRNRRAL OF
         WED   ~IdAY 29 1945




 OS-RR